Case 7:19-cv-00004-GEC-PMS Document 7 Filed 01/31/19 Page 1 of 1 Pageid#: 25




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION
LEON VINCENT CALLOWAY,
    Plaintiff,                    Civil Action No. 7:19-cv-00004

v.                                                  ORDER

HERBERT E. TAYLOR, et al,                           By: Pamela Meade Sargent
    Defendant(s),                                   United States Magistrate Judge

       Plaintiff instituted this civil action and it has come to the attention of the court that

plaintiff has been released from incarceration. Inasmuch as plaintiff is no longer an inmate,

plaintiff is no longer subject to the provisions of the Prison Litigation Reform Act, which

allowed plaintiff to pay the $350.00 filing fee via installments. Finding good cause, it is hereby

                                            ORDERED

that plaintiff is assessed the $350.00 filing fee and the applicable $50.00 administrative fee and is

directed to pay this $400.00 total in full or otherwise respond to this Order within ten (10) days

of this Order’s entry, and plaintiff shall maintain an address of record where plaintiff will receive

the court’s orders. Failure to pay the fee in full or otherwise respond to this Order within the

time allowed and to maintain an address of record shall result in the immediate dismissal of this

action without prejudice. All pleadings should be mailed to: Clerk, U.S. District Court, 210

Franklin Road, S.W., Suite 540, Roanoke, VA 24011-2208.

       The Clerk is directed to send a certified copy of this Order to the parties.

       ENTER: This 31st day of January, 2019.


                                                       /s/ Pamela Meade Sargent
                                                       United States Magistrate Judge
